DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 16, 2021. In virtue of this communication, claims 1-3, 5-11, 13-18 and 20-22 are currently patentable. 

Allowable Subject Matter
Claims 1-3, 5-11, 13-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ling et al. English translation of IDS provided prior art CN103832561 (A) and Abel et al. IDS provided prior art US 20140210605 Al discloses the upper part of the navigation control box is the Information display panel 1. Its material is transparent thick tempered glass or acrylic board. It is waterproof and embedded. The lower left is the waterproof door panel 4 for the control equipment. The lower right is the installation. The waterproof door panel 4 of the connection terminal is provided with rubber rings.  In the left and right door panels, which are used for watertight processing of the marine navigation control station. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a marine information display assembly for installation on a marine vessel, the marine information display assembly comprising: a plurality of user interface displays for displaying marine data to a user, wherein each of the plurality of user interface displays includes a front face and a screen; an overlay pane defining a front face and a rear face, wherein the rear face of the overlay pane is bonded to the front face of each of the plurality of user interface displays such that each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624